THE lien of a judgment is not extinguished by the execulion of a replevin-bond, but continues until the judgment is actually satisfied (1).

 The statute now expressly enacts,—that “the entering of security by recognisance of record for the payment of any judgment, and the replevying of an execution in 'the hands of an officer, and the giving of a bond for the delivery of property on execution, shall neither nor all operate as a satisfaction of the original judgment, upon which ouch proceedings shall or may be had, so as to extinguish the lien created by such axU ginal judgment, upon the estate of any judgment-debtor.” R. C. 1831, p. 243.